DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 and 5/17/2021 was filed on and after the mailing date of the claims on 12/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,388,030 or application 15/803,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the invention uses a camera to detect a crossing point between two boundary lines and uses a functional model for curved surfaces to yield predictable results.

Instant Application 17/113425
Patent 10,388,030 or 15/803,784
1. A crossing point detector, comprising:
     a memory that stores a captured image obtained by imaging a checker pattern; and
     a processor that reads out at least a partial image of the captured image from the memory as an image to process, and detects a crossing point of two boundary lines in the checker pattern depicted in the image to process, wherein each of the two boundary lines is a boundary line between a first region made up of multiple pixels having a first pixel value and a second region made up of multiple pixels having
a second pixel value greater than the first pixel value in the image to process, the processor decides multiple parameters of a function model that treats two-dimensional image coordinates as variables, the parameters being parameters for optimizing an evaluation value based on a difference between respective pixel values represented by the function model and respective pixel values in the image to process, and computes a position of a crossing point of two straight lines expressed by the decided multiple parameters, and thereby detects with subpixel precision the crossing point of the two boundary lines in the image to process, and the function model uses a curved surface that is at least first-order differentiable to express the first region and the second region in a two-dimensional coordinate system, and also
pixel values at respective positions in the two-dimensional coordinate system at a boundary
between the first region and the second region.






4. A crossing point detector, comprising:
   a memory that stores a first image, a camera imaging a checker pattern to obtain the first
image, the first image including an imaged checker pattern; and
      a processor that reads out an image included in the first image from the memory, and
     detects a crossing point of two boundary lines in the image, wherein each of the two boundary lines is a boundary line between a first region made up of
pixels having first pixel values and a second region made up of pixels having second pixel
values, the second pixel values being greater than the first pixel values, the image including the
first region and the second regions, the processor decides first parameters of a numerical model, the first parameters being parameters for optimizing a first evaluation value based on differences, each of the differences being provided between a pixel value given by the numerical function model and a pixel value in the image, and computes a position of a crossing point of two straight lines expressed by using the first parameters, and thereby detects with subpixel precision the crossing point of the two boundary lines, the numerical model is a model that, when a step edge is imaged, simulates a pixel integration effect by assigning pixel values to respective regions inside a pixel divided by a
straight line, and deciding a pixel value of the overall pixel, an input to the numerical model is a pair of two-dimensional image coordinates, an output value from the model is a pixel value at the pair of two-dimensional image coordinates, and the function model uses a curved surface that is at least first-order differentiable to express pixel values at pairs of two-dimensional image coordinates on a boundary between the first region and the second region.



Allowable Subject Matter
Claims 1-3, 7-12, 16-19, and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, Hiroki US 2012/0229431 discloses A crossing point detector, comprising:
 	a memory that stores a captured image obtained by imaging a checker pattern ([0047], image data stored in a stored medium; Fig 1: 10: checkered pattern; [0157] camera; [0057], object location information can be obtained); and
 	a processor that reads out at least a partial image of the captured image from the memory as an image to process ([0047], image data stored in a stored medium; Fig. 1B; [0050], image signal generation circuit 260 to display images), and detects a crossing point of two boundary lines in the checker pattern depicted in the image to process ([0061], checkered patter, see 1A, 8A), , and computes a position of a crossing point of two straight lines expressed by the decided multiple parameters ([0021], a pair of right-eye and left eye pixels facing a front of the viewer is specified by calculating coordinates where a straight line passing through the position of the viewer orthogonally crosses the display surface), and thereby detects with subpixel precision the crossing point of the two boundary lines in the image to process (Fig 1A, 2A-3B, 10A-11B, crossing point of the two boundary lines in the image), and
 	
 	Hiroki does not explicitly disclose a crossing point detector, wherein each of the two boundary lines is a boundary line between a first region made up of multiple pixels having a first pixel value and a second region made up of multiple pixels having a second pixel value greater than the first pixel value in the image to process, the processor decides multiple parameters of a function model that treats two-dimensional image coordinates as variables, the parameters being parameters for optimizing an evaluation value based on a difference between respective pixel values represented by the function model and respective pixel values in the image to process, the function model uses a curved surface that is at least first-order differentiable to express the first region and the second region in a two-dimensional coordinate system, and also pixel values at respective positions in the two-dimensional coordinate system at a boundary between the first region and the second region.

 	NPL “Using saddle point for subpixel feature detection in camera calibration targets”
 	Lucchese discloses a crossing point detector (abstract, X-junctions)
 	each of the two boundary lines is a boundary line between a first region made up of multiple pixels having a first pixel value and a second region made up of multiple pixels having a second pixel value greater than the first pixel value in the image to process (features of the checkerboard X-Junctions local neighborhood, p. 192 right hand column paragraph 2, equation 4; the quadratic functions at least first-order differentiable) 
 	Lucchese does not explicitly disclose the parameters being parameters for optimizing an evaluation value based on a difference between respective pixel values represented by the function model and respective pixel values in the image to process, the function model uses a curved surface that is at least first-order differentiable to express the first region and the second region in a two-dimensional coordinate system, and also pixel values at respective positions in the two-dimensional coordinate system at a boundary between the first region and the second region.

The combination of Hiroki and Lucchese does not explicitly disclose the parameters being parameters for optimizing an evaluation value based on a difference between respective pixel values represented by the function model and respective pixel values in the image to process, the function model uses a curved surface that is at least first-order differentiable to express the first region and the second region in a two-dimensional coordinate system, and also pixel values at respective positions in the two-dimensional coordinate system at a boundary between the first region and the second region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422